      Case: 1:18-cv-05635 Document #: 16 Filed: 02/11/19 Page 1 of 2 PageID #:85



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SHAWN HAMILTON,                                  )
                                                 )
                     Plaintiff,                  ) Case No. 1:18-cv-05635
                                                 )
            v.                                   ) Hon. Harry D. Leinenweber
                                                 )
SARA’S CITY WORKOUT, INC.,                       )
                                                 )
                     Defendant.                  )

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned,

counsel for the parties herein, that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules

of Civil Procedure, this action shall be and hereby is dismissed with prejudice and

without attorneys’ fees or costs. The parties hereby waive all rights of appeal.

Dated: February 11, 2019


SARA’S CITY WORKOUT, INC.                            SHAWN HAMILTON


By:    /s/ Cardelle B. Spangler (w/permission)       By: /s/ Michael A. Faccenda

Cardelle B. Spangler                                 Michael A. Faccenda
Heather L. Kriz                                      Christopher P. Connors
WINSTON & STRAWN LLP                                 901 West Hillgrove Avenue
35 West Wacker Drive                                 La Grange, IL 60525
Chicago, Illinois 60601                              Tel: (708) 497-3077
Tel: (312) 558-5600                                  maf@connorsfaccenda.com
Fax: (312) 558-5700                                  cpc@connorsfaccenda.com
cspangler@winston.com
hkriz@winston.com




                                                 1
     Case: 1:18-cv-05635 Document #: 16 Filed: 02/11/19 Page 2 of 2 PageID #:86



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 11th day of February 2019, he caused a true
and correct copy of the foregoing to be electronically filed with the Clerk of the Northern District
of Illinois of the United States District Court using the CM/ECF system and thereby served
upon:


                                       Cardelle B. Spangler
                                         Heather L. Kriz
                                     Winston & Strawn LLP
                                      35 West Wacker Drive
                                        Chicago, IL 60601
                                     cspangler@winston.com
                                       hkriz@winston.com



                                                             /s/ Michael A. Faccenda
